Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or make obvious the following features:
Claim 1:
A window control system, comprising at least one controller configured (i) to control an optical state of one or more optically switchable windows in a building and (ii) to interact directly, by way of an application programming interface (API), and
not by way of a building management system of the building, with at least one other system of the building selected from at least one member of the group consisting of a lighting system, a heating, ventilation and air conditioning (HVAC) system, a security system, and a home appliance control system.

Claim 13:
A method comprising:
controlling an optical state of one or more optically switchable windows in a building with a window control system: and
with the window control system. interacting directly. by way of an application programming interface (API). and not by way of a building management system of the building, with at least one other system of the building selected from at least one member of the group consisting of a lighting system, a heating, ventilation and air conditioning (HVAC) system, a security system, and a home appliance control system.

Claim 20:
A window control system, comprising at least one controller configured (i) to control an optical state of one or more optically switchable windows in a building and (ii) to interface, by way of at least one API, with one or more building control service entities and/or one or more dashboards configured to present monitoring and/or performance information associated with a site including the building.

For example, Mattern (US 2012/0229275) discloses a system and method for providing warnings and directives based upon gunfire detection is described herein. Specifically, gunfire detection system can comprise a memory that stores an application, and a one or more zone plans, wherein said zone plan comprises directives relating to a one or more output devices spanning across a monitored area comprising a one or more zones. The gunfire detection system can further comprise a processor that, at the direction of said application, determines whether gunfire has occurred and a location associated with said gunfire, and implements one of said zone plans based on said location, but does not expressly disclose the above claimed limitations. 
For example, Fata (US 2010/0274366) discloses a system and a method for controlling and monitoring a system within a facility are disclosed. The system includes a facility component configured to include at least one control point configured to be disposed within a facility and to monitor and control at least one element of the system within the facility; a network component configured to be communicatively coupled to the facility component and configured to process information received from the at least one control point; a remote client component configured to be communicatively coupled to the network component and configured to provide monitoring and control of the facility via the network component and the facility component. The remote client component is configured to receive processed data from the network component and generate instructions to the control point via the network component, but does not expressly disclose the above claimed limitations. 
For example, Pitkow (US 2008/0147847) discloses traffic is monitored including a network interaction. Monitoring includes monitoring at least one of TCP, HTTP, or IP layer information. The network interaction is analyzed based at least in part on a source of a transaction determined from the layer information, but does not expressly disclose the above claimed limitations. 
For example, Davis (US 2002/0227504) discloses a site controller adapted to be used in an automated monitoring system for monitoring and controlling a plurality of remote devices via a host computer connected to a first communication network is provided. The site controller is configured for controlling communication with the host computer and a plurality of communication devices that define a second communication network associated with the plurality of remote devices. Briefly described, in one embodiment, the site controller comprises a transceiver configured to communicate with the plurality of communication devices via the second communication network; a network interface device configured to communicate with the host computer via the first communication network; and logic configured to: manage communication with each of the plurality of communication devices, via a first communication protocol, based on one or more communication paths for each of the plurality of communication devices, each communication path comprising one or more communication devices involved in the communication link between the transceiver and each of the plurality of communication devices; and manage communication with the host computer via a second communication protocol, but does not expressly disclose the above claimed limitations. 
As such, claims 1, 13 and 20 are in condition for allowance.
Claims 2-12, 14-19 and 21-24 depend from an allowable claim and are thus in condition for allowance for at least this reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        5/06/2022